DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 20 are pending in the instant application.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 5, drawn towards a compound of formula (I), classified in C07C31/225.
II. Claims 6 – 10 and 19 – 20, drawn towards a multi-arm single molecular weight polyethylene glycol of formula (IV), a conjugate of said polyethylene glycol and a pharmaceutical composition comprising the conjugate of claim 19 and a pharmaceutically acceptable additive, classified in A61K47/60.
III. Claim 11, drawn towards the process for the preparation of a multi-arm single molecular weight polyethylene glycol of formula (IV), classified in C07C29/00.
IV. Claims 12 – 18, drawn towards a multi-arm single molecular weight polyethylene glycol active derivative of formula (V), and a gel formed from the active derivative of claim 12, classified in C07C59/305.
	The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship. Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, Chinese Patent Publication 101724144 A (Zhao) see, paragraph [0009]) that the product (instant formula (I)), Rn, can also be used to prepare other compounds of formula VIa and VIIa. Thus, the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
	Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In Invention III, the compound of formula (I) in Invention I is used in the process of preparing a multi-arm single molecular weight polyethylene glycol according to claim 6. However, Zhao teaches (see, paragraph [0056]) that the compound (instant formula (I)), Rn, can also be used to prepare other materially different compounds of formula VIa and VIIa. 
	Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention I is drawn towards a compound of the formula (I): A1n; whereas Invention IV is drawn towards a multi-arm single molecular weight polyethylene glycol active derivative of formula (V): A12n, and a gel formed from the active derivative of claim 12. Said inventions have materially different design, wherein the active derivative of formula (V) consists additional element of the variable R, X2, PEG and F compared to the compound of formula (I). Furthermore, the inventions as claimed do 
	Inventions II and III are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, Zhao teaches (see, paragraph [0009]) the compound of formula (I) (instant formula (I)) and a materially different process of preparing said compounds.
	Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, Invention II is drawn towards a multi-arm single molecular weight polyethylene glycol of formula (IV): A12n, a conjugate of said polyethylene glycol and a pharmaceutical composition comprising the conjugate of claim 19 and a pharmaceutically acceptable additive; whereas Invention IV is drawn towards a multi-arm single molecular weight polyethylene glycol active derivative of formula (V): A12n, and a gel formed from the active derivative of claim 12. Said inventions have materially different design, wherein the active derivative of formula (V) consists additional element of the variable F. While the compound of formula (V) does overlap in scope with the compound of formula (IV), wherein variable F can be H, the compound of formula (IV) does not overlap in scope with the compound of formula (IV) since variable F contains various Markush groups encompassed in the structure 3.
	Inventions III and IV are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06.  In the instant case, Invention I is drawn towards a compound of the formula (I): A1n; whereas Invention III is drawn towards the process for the preparation of a multi-arm single molecular weight polyethylene glycol of formula (IV). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Search for one of the Inventions I – IV would not overlap or encompass the scope of the other invention. For example, search for a compound of formula (I) would not encompass the scope of the process for the preparation of a multi-arm single molecular weight polyethylene glycol of formula (IV). Therefore, the examination for all of the inventions would be burdensome.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct compounds or process as claimed in Inventions I – IV. The compounds and process are independent or distinct because each claimed Invention would require different scope of search and examination.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed compound, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 – 9, 11 – 15 and 17 – 20 are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	For example, search for a compound of formula (I), would require different scope of search and consideration than the process for the preparation of a multi-arm single molecular weight polyethylene glycol of formula (IV) in view of the variables W, X1, X2
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Telephonic Election/ Restriction
During a telephone conversation with the Applicant’s representative, Ayhan Mertogul, on January 12, 2022, a provisional election was made without traverse to prosecute the invention of Invention II (claims 6 – 10 and 19 – 20) drawn towards a multi-arm single molecular weight polyethylene glycol of formula (IV), a conjugate of said polyethylene glycol and a pharmaceutical composition comprising the conjugate of claim 19 and a pharmaceutically acceptable additive. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1 – 5 and 11 – 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.
	Further, Applicant specifically elected the compound of formula A12n, wherein:
X1 is –(CH2)i–, wherein i is 2;
R is –CONH–;
X2 is –(CH2)j–, wherein j is 0;
PEG is –(CH2CH2O)m–, wherein m is 24;
n is 4; and
A is pentaerythritol, formula (II-1)

    PNG
    media_image1.png
    410
    410
    media_image1.png
    Greyscale
.
Expanded Search: The compound as elected by the Applicant is not found to be free of prior art. However, for the purpose of compact prosecution, search has been further expanded to include the scope, wherein:
X1 is –(CH2)i–, wherein i is 2;
R is –O–;
X2 is –(CH2)j–, wherein j is 0;
PEG is –(CH2CH2O)m–, wherein m is 223; and 
n is 6; and
A is pentaerythritol, formula (II-1), or glycerol, formula (III-1):

    PNG
    media_image1.png
    410
    410
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    84
    197
    media_image2.png
    Greyscale
.

	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

Priority

    PNG
    media_image3.png
    158
    674
    media_image3.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, it is noted that although certified copies of the foreign priority documents have been received, the filing dates of the priority documents are not perfected unless Applicant has filed both a certified copy of the document and an English language translation (if the document is not in English) (see 37 CFR 1.55(g)). Accordingly, the claims are examined with an effective filing date of June 29, 2018 (the filing date of the PCT Application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7 and 19 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
see, page 45 line 3) “r is an integer from 1 to 5”, and the claim also recites the phrase “preferably the r is 1, 2, or 3” which is the narrower statement of the range/limitation.
	Claim 7 also recites the broad recitation (see, page 45 line 5) “s is an integer from 1 to 5”, and the claim also recites the phrase “preferably the r is 1, 2, or 3” which is the narrower statement of the range/limitation.
	Claim 7 also recites the broad recitation (see, page 45 line 4) “a, b, c and d are integers and each independently selected from 0 and 1”, and the claim also recites the phrase “preferably the a, b, c and d are all 0, or the a, b, c and d are all 1” which is the narrower statement of the range/limitation.
	Claim 7 also recites the broad recitation (see, page 45 line 6) “e, f and g are integers and each independently selected from 0 and 1”, and the claim also recites the phrase “preferably the e, f and g are all 0, or the e, f and g are all 1” which is the narrower statement of the range/limitation.
	The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is requested to delete the narrower limitations for each of the variables in the instant claim 7 in order to overcome the rejection.

Claims 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
see, page 47 line 9) "such as 4, 12 or 24" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
	Applicant is requested to delete the exemplary language in the instant claim 9 in order to overcome the rejection.

Claim Rejections - 35 USC § 102
Statutory Authority:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection
Claims 6 – 10 and 19 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 11202796 B2 (Wei) .
The applied reference has common joint Inventors and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) 
Wei teaches (see, Embodiment 2) a 4-armed PEG24 compound, C2OCH2CH2CO NH2CH2O244. Wei teaches the compound of instant formula (I), wherein:
X1 is –(CH2)i–, wherein i is 2;
R is –CONH–;
X2 is –(CH2)j–, wherein j is 0;
PEG is –(CH2CH2O)m–, wherein m is 24;
n is 4; and
A is pentaerythritol, formula (II-1)

    PNG
    media_image1.png
    410
    410
    media_image1.png
    Greyscale
.
	The instant claim 19 is drawn towards a conjugate of the multi-arm single molecular weight polyethylene glycol according to claim 7 or the active derivative thereof and a drug molecule. Wei teaches (see, column 12, lines 4-9) that the polyethylene glycol epoxy derivative crosslinking agent can be used with high-molecular polymers (drug molecule in the instant claim) such as natural polymer (e.g., natural polysaccharides and proteins) and synthetic polymer (e.g., polyethylene glycols and polyvinyl alcohols).
	The instant claim 20 is drawn towards a pharmaceutical composition comprising the conjugate of claim 19 and a pharmaceutically acceptable additive. Wei teaches (see, column 14, lines 46-50 and 61-64) that the crosslinked high-molecular polymer or gel can be used to prepare products (pharmaceutical composition in the instant claims) for medicine, cosmetic plastic 
	Therefore, U.S. Patent 11202796 B2 anticipates the instant claims 6 – 10 and 19 – 20.

Statutory Authority
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Rejection:
Claims 6 – 8, 10 and 19 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 20110286956 A1 (Zhao) .
Zhao teaches (see, Example 1) a 6-arm PEG 10000 as presented below:

    PNG
    media_image4.png
    332
    741
    media_image4.png
    Greyscale

	Zhao teaches the compound of instant formula (I), wherein:
X1 is –(CH2)i–, wherein i is 2;
R is –O–;
X2 is –(CH2)j–, wherein j is 0;
PEG is –(CH2CH2O)m–, wherein m is 223; and 
n is 6; and
A is pentaerythritol, formula (II-1)

    PNG
    media_image1.png
    410
    410
    media_image1.png
    Greyscale
.
The variables X1 and R would form the moiety –(CH2CH2O)– and would be part of the PEG group.
	Zhao also teaches (see, paragraph [0027]) that the molecular weight of single arm of the PEG formed is 300 to 60,000 Dalton, which means m is about 6 to 1300. m is selected from 28, 112 or 450, which corresponds to molecular weight of 1325, 5000 or 20,000. Since the PEG in Example 1 has a molecular weight of 10,000, the variable m would be 112 (corresponding to molecular weight of 5000) x 2 = 224. This number would also include 1 moiety formed by the variables X1 and R, thus m would be 223.
	The instant claim 19 is drawn towards a conjugate of the multi-arm single molecular weight polyethylene glycol according to claim 7 or the active derivative thereof and a drug molecule. Zhao teaches (see, paragraphs [0035] and [0037]) that the active derivatives of multi-arm PEG can conjugate with pharmaceutical molecules (drug molecule in the instant claim). The pharmaceutical molecule are amino acids, proteins, enzymes, nucleotides, carbohydrates, organic acids, flavonoids, quinones, terpenoids, phenylpropanoid phenols, steroids, biological alkali, etc.
	The instant claim 20 is drawn towards a pharmaceutical composition comprising the conjugate of claim 19 and a pharmaceutically acceptable additive. Zhao teaches (see, paragraph [0038]) that the conjugates can be delivered in the form of pure compounds or suitable pharmaceutical composition, through any acceptable mode of delivery. Said compositions may contain conventional pharmaceutical carrier or excipient (additive in the instant claim) and the 
	Therefore, U.S. Publication 20110286956 A1 anticipates the instant claims 6 – 8, 10 and 19 – 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6 – 10 and 19 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 14, 18 and 20 of copending Applicant No. 16/133,248 (US ‘248). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The claims in US ‘248 are drawn towards a multi-armed polyethylene glycol derivative selected from the structures (IIIa1), (IIIa2), (IIIa3), (IIIa4), (IIIb2) and (IIIb3). The US ‘248 is specifically drawn towards (see, claim 8) a multi-armed polyethylene glycol derivative of structure (IIIa1) as presented below:

    PNG
    media_image5.png
    208
    630
    media_image5.png
    Greyscale


X1 is –(CH2)i–, wherein i is 2;
R is –O–;
X2 is –(CH2)j–, wherein j is 0;
PEG is –(CH2CH2O)m–, wherein m is 223; and 
n is 6; and
A is glycerol, formula (III-1)

    PNG
    media_image2.png
    84
    197
    media_image2.png
    Greyscale
.
The variables F1-F6 are the same –Z-Y type structures, wherein Z is a linking group, –O(CH2)i–, and Y is a terminal active group, –H (corresponding to the hydrogen bonded to the PEG group in the instant formula (IV)). 
	The instant claim 19 is drawn towards a conjugate of the multi-arm single molecular weight polyethylene glycol according to claim 7 or the active derivative thereof and a drug molecule. The US ‘248 teaches (see, claim 18) a conjugate of the multi-arm single molecular weight polyethylene glycol and a drug molecule.
	The instant claim 20 is drawn towards a pharmaceutical composition comprising the conjugate of claim 19 and a pharmaceutically acceptable additive. The US ‘248 teaches (see, claim 20) a gel formed by the multi-armed polyethylene glycol active derivative. According to the specification, the US ‘248 defines that the “gel” can be used for preparing a sustained and controlled release drug (pharmaceutical composition).
	Therefore, the claims in the copending Applicant No. 16/133,248 anticipates the instant claims 6 – 10 and 19 – 20.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 6 – 10 and 19 – 20 are rejected.
Claims 1 – 5 and 11 – 18 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626